        Case 1:20-cv-04718-MLB Document 1 Filed 11/19/20 Page 1 of 16




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

REBECCA ESPOSITO,

       Plaintiff,                         Civil Action No. ______________

v.

MYLES WRECKER SERVICE,                    JURY TRIAL DEMANDED
INC. and MYLES TRUCKING,
INC.,

       Defendants.

                                  COMPLAINT

      Plaintiff Rebecca Esposito (“Plaintiff”) files this Complaint against

Defendants Myles Wrecker Service, Inc. and Myles Trucking, Inc. (collectively

“Defendants”). Defendants employed Plaintiff as a Dispatcher. In violation of the

Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201 et seq. (“FLSA”), and as a

regular and routine practice, Defendants willfully failed to pay Plaintiff (1) minimum

wage for all hours worked; and (2) overtime wages for time worked in excess of 40

hours per week. Instead, Defendants paid Plaintiff a flat weekly rate. Plaintiff shows

the Court as follows:




                                          1
        Case 1:20-cv-04718-MLB Document 1 Filed 11/19/20 Page 2 of 16




                          NATURE OF THE ACTION

      1.     Plaintiff alleges that she is entitled to (i) unpaid minimum wages, for

time in which she worked for Defendants but was not paid at least $7.25 per hour as

required by the FLSA; (ii) unpaid overtime wages from Defendants for time she

worked in excess of 40 hours per week and Defendants failed to pay her at one-and-

one-half her regular rate; (iii) liquidated damages; (iv) interest; and (v) attorneys’

fees and costs.

                         JURISDICTION AND VENUE

      2.     This is an action brought under the FLSA for unpaid minimum wages,

unpaid overtime wages, and other relief authorized by the FLSA. Pursuant to 28

U.S.C. § 1331, this Court has federal question jurisdiction over this Complaint.

      3.     Pursuant to 28 U.S.C. § 1391 and Local Rule 3.1(B), venue is proper in

this Court because the unlawful employment practices described herein were

committed within the Atlanta Division of the Northern District of Georgia.

                                     PARTIES

      4.     Plaintiff is a citizen of the United States of America and a resident of

the State of Georgia.

      5.     Defendants employed Plaintiff from approximately December 21, 2019

until June 26, 2020. Plaintiff worked for Defendants as a Dispatcher.

                                          2
        Case 1:20-cv-04718-MLB Document 1 Filed 11/19/20 Page 3 of 16




      6.     Defendants are a for-profit corporation with their principal place of

business at 192 Swanson Drive, Lawrenceville, Georgia 30043.

      7.     Defendants regularly do business in the Atlanta Division of the

Northern District of Georgia.

      8.     Defendants Myles Wrecker Service, Inc. and Myles Trucking, Inc.,

both may be served with process through their registered agent for service of process,

Todd Myles, 192 Swanson Drive, Lawrenceville, Georgia 30043.

      9.     At all relevant times, Defendants have been, and continue to be, an

“enterprise engaged in commerce or in the production of goods for commerce”

within the meaning of 29 U.S.C. § 203(s)(1)(A) because each “has employees

engaged in commerce or in the production of goods for commerce, or that has

employees handling, selling, or otherwise working on goods or materials that have

been moved in or produced for commerce by any person.”

      10.    At all relevant times, Defendants have employed and continue to

employ employees, who engage or engaged in interstate commerce or in the

production of goods for commerce.

      11.    At all relevant times, Defendants had two or more “employees

handling, selling or otherwise working on goods or materials that have been moved

in or produced for commerce by any person” as defined in 29 U.S.C. § 203(s)(1)(A).

                                          3
        Case 1:20-cv-04718-MLB Document 1 Filed 11/19/20 Page 4 of 16




      12.   On information and belief, at all relevant times, Defendants have had

an annual gross volume of sales made or business done in excess of $500,000.

      13.   At all relevant times, Defendants had two or more “employees

engaged in commerce” as defined by 29 U.S.C. § 203(s)(1)(A).

      14.   At all relevant times, Defendants were joint “employers” of Plaintiff as

that term is defined by 29 U.S.C. § 203(d).

      15.   Defendants are governed by and subject to 29 U.S.C. §§ 206, 207.

                           STATEMENT OF FACTS

      16.   Defendants employed Plaintiff as a Dispatcher from approximately

December 21, 2019 until June 26, 2020.

      17.   Defendants maintain an office in Lawrenceville, Georgia.

      18.   Defendants offer heavy duty towing, recovery, and hauling services.

      19.   As a Dispatcher, Plaintiff regularly worked remotely from her home.

      20.   Plaintiff’s primary job duties as a Dispatcher included: answering

customer calls, determining the appropriate truck to dispatch depending on the

customers’ needs and dispatching truck drivers to the customers’ locations.

      21.   For the first 11 weeks of Plaintiff’s employment with Defendants, from

approximately December 21, 2019 to early March 2020, she routinely worked from




                                         4
        Case 1:20-cv-04718-MLB Document 1 Filed 11/19/20 Page 5 of 16




7 pm on Friday evening until 7 am on Monday morning, and was on-call for the

entire duration during those days.

      22.    During approximately the first 11 weeks of her employment with

Defendants, Plaintiff regularly worked approximately 60 hours per workweek.

      23.    When Plaintiff was on-call for consecutive shifts during the first 11

weeks of her employment, she was effectively restricted from using the time for her

personal use.

      24.    During approximately the first 11 weeks, Plaintiff worked in excess of

40 hours per workweek, and Defendants failed to pay Plaintiff at an overtime rate of

one-and-one half her regular rate for all time worked in excess of 40 hours per

workweek.

      25.    Defendants knew or should have known that Plaintiff worked well in

excess of 40 hours per workweek throughout her employment.

      26.    Each and every week that Plaintiff was on call from Friday at 7 pm until

Monday at 7 am, Defendants both (a) failed to pay Plaintiff minimum wage for all

hours worked; and (b) failed to pay Plaintiff an overtime rate of one-and-one-half

her regular rate.

      27.    During approximately the first 11 weeks of Plaintiff’s employment,

Defendants paid Plaintiff a weekly rate of $200.00 per week.

                                         5
        Case 1:20-cv-04718-MLB Document 1 Filed 11/19/20 Page 6 of 16




      28.    The $200.00 payment equated to approximately $3.33 per hour or less.

      29.    The $200.00 weekly payment did not compensate Plaintiff at the

required overtime rate of one-and-one half the regular rate for any substantial

overtime hours that she worked.

      30.    Each and every week that Plaintiff worked consecutive on-call shifts

during approximately the first 11 weeks of her employment with Defendants, she

worked well in excess of 40 hours per workweek.

      31.    Plaintiff believes that she worked consecutive on-call shifts, nearly

every workweek during the period from approximately December 21, 2019 to early

March 2020. After Defendants produce relevant documents in discovery, Plaintiff

will be able to identify specific weeks.

      32.    Beginning in approximately March 2020, Plaintiff was regularly

scheduled to work five consecutive 14-hour shifts, Monday through Friday, and was

on-call for 24 hours on Saturdays and Sundays.

      33.    Plaintiff was routinely scheduled to work Monday through Friday, from

5 pm to 7 am, and was on-call from Saturday at 7 am until Monday at 7 am.

      34.    Plaintiff regularly worked well in excess of 40 hours per workweek

throughout her employment with Defendants.




                                           6
        Case 1:20-cv-04718-MLB Document 1 Filed 11/19/20 Page 7 of 16




      35.    Beginning in March 2020, when Plaintiff was on-call for 24-hour

consecutive shifts on Saturdays and Sunday, she was effectively restricted from

using the time for her personal use.

      36.    During the months of approximately March 2020 until June 26, 2020,

Plaintiff typically worked approximately 118 hours per workweek.

      37.    Defendants knew or should have known that Plaintiff worked well in

excess of 40 hours per workweek throughout her employment.

      38.    Each and every week that Plaintiff worked 14-hour shifts, Monday

through Friday, and was on call for 24-hours on Saturdays and Sundays, Defendants

both (a) failed to pay Plaintiff minimum wage for all hours worked; and (b) failed to

pay Plaintiff an overtime rate of one-and-one-half her regular rate.

      39.    From approximately March 2020 until June 26, 2020, Defendants paid

Plaintiff a weekly rate of approximately $600.00 per week, when Plaintiff worked

well in excess of 40 hours per workweek.

      40.    The $600.00 payment equated to approximately $5.08 per hour.

      41.    The $600.00 payment did not compensate Plaintiff at the required

overtime rate of one-and-one half the regular rate for any substantial overtime hours

that she worked.




                                          7
        Case 1:20-cv-04718-MLB Document 1 Filed 11/19/20 Page 8 of 16




      42.    Each and every week that Plaintiff worked five consecutive 14-hour

shifts, and two consecutive 24-hour shifts, she worked well in excess of 40 hours per

workweek.

      43.    Plaintiff believes that she worked seven consecutive days, including

five consecutive 14-hour shifts and two consecutive 24-hour on-call shifts, nearly

every workweek during the period from approximately March 2020 to June 26,

2020. After Defendants produce relevant documents in discovery, Plaintiff will be

able to identify specific weeks.

      44.    Defendants failed to pay Plaintiff the federal minimum wage of $7.25

per hour for all hours worked in a workweek.

      45.    Defendants regularly failed to pay Plaintiff at the overtime rate of one

and one-half her regular rate of pay for all time worked in excess of 40 hours per

workweek.

      46.    Plaintiff was not exempt from the FLSA under any recognized

exemption.

      47.    Plaintiff’s primary duty was not to manage the operations of

Defendants’ business.




                                         8
        Case 1:20-cv-04718-MLB Document 1 Filed 11/19/20 Page 9 of 16




      48.    During her employment with Defendants, Plaintiff was not empowered

to, and did not, exercise discretion and independent judgment with respect to matters

of significance.

      49.    On information and belief, Defendants’ unlawful conduct described

herein is pursuant to a policy or practice of minimizing labor costs by violating the

FLSA.

      50.    Defendants were, or should have been, aware that the FLSA requires

them to pay non-exempt employees at least minimum wage at the rate of $7.25 per

hour for all hours worked in a workweek.

      51.    Defendants’ failure to pay Plaintiff minimum wage at the rate required

by the FLSA was willful and was not in good faith.

      52.    Defendants’ were, or should have been, aware that the FLSA requires

them to pay non-exempt employees overtime wages at a rate of one and one-half

their regular rate of pay for all time worked in excess of 40 hours per workweek.

      53.    Defendants’ failure to pay Plaintiff overtime wages at the rate required

by the FLSA for all time worked in excess of 40 hours per workweek was willful

and was not in good faith.

      54.    As a result of the unlawful acts of Defendants, Plaintiff has been

deprived of minimum wages for all hours worked in an amount to be determined at

                                         9
       Case 1:20-cv-04718-MLB Document 1 Filed 11/19/20 Page 10 of 16




trial, and is entitled to recovery of such amounts, liquidated damages, interest,

attorneys’ fees and costs.

      55.    As a result of the unlawful acts of Defendants, Plaintiff has been

deprived of overtime wages in an amount to be determined at trial for all time worked

in excess of 40 hours per workweek, and is entitled to recovery of such amounts,

liquidated damages, interest, attorneys’ fees and costs.

                                COUNT ONE
       Willful Failure to Pay Minimum Wages in Violation of the FLSA

      56.    Plaintiff reasserts and incorporates by reference all preceding

paragraphs of the Complaint.

      57.    At all relevant times, Defendants have been, and continue to be, an

“enterprise engaged in commerce or in the production of goods for commerce”

within the meaning of 29 U.S.C. § 203(s)(1)(A) because they have “employees

engaged in commerce or in the production of goods for commerce, or that has

employees handling, selling, or otherwise working on goods or materials that have

been moved in or produced for commerce by any person.”

      58.    On information and belief, at all relevant times, Defendants have had

an annual gross volume of sales made or business done in excess of $500,000.




                                         10
       Case 1:20-cv-04718-MLB Document 1 Filed 11/19/20 Page 11 of 16




      59.    At all relevant times, Defendants had two or more “employees

engaged in commerce” as defined by 29 U.S.C. § 203(s)(1)(A).

      60.    At all relevant times, Defendants were joint “employers” of Plaintiff

and other similarly situated persons as that term is defined by 29 U.S.C. § 203(d).

      61.    Defendants are governed by and subject to 29 U.S.C. § 206.

      62.    The minimum wage provisions set forth in the FLSA apply to

Defendants and protect Plaintiff.

      63.    The FLSA requires employers, such as Defendants, to minimally

compensate employees, such as Plaintiff, at the federal minimum wage for each hour

worked.

      64.    Defendants violated the FLSA by failing to pay Plaintiff the minimum

wage of $7.25 per hour for all hours worked in each workweek.

      65.    From approximately December 21, 2019 to early March 2020,

Defendants violated the FLSA by paying Plaintiff a weekly rate of $200 per week,

which was substantially less than $7.25 per hour.

      66.    From approximately March 2020 to June 26, 2020, Defendants violated

the FLSA by paying Plaintiff a weekly rate of $600 per week, which was

substantially less than $7.25 per hour.




                                          11
        Case 1:20-cv-04718-MLB Document 1 Filed 11/19/20 Page 12 of 16




      67.    The foregoing conduct, as alleged, constitutes a willful violation of the

FLSA within the meaning of 29 U.S.C. § 255(a). Because Defendants’ violations of

the FLSA were willful, a three-year statute of limitations applies, pursuant to 29

U.S.C. § 255.

      68.    Defendants did not make a good faith effort to comply with the FLSA

with respect to the compensation of Plaintiff.

      69.    Due to Defendants’ FLSA violations, Plaintiff is entitled to recover

from Defendants (a) unpaid minimum wages for each workweek within the

limitations period; (b) an additional and equal amount of liquidated damages for

Defendants’ violations of the FLSA; (c) interest; and (d) reasonable attorneys’ fees

and costs of litigation.

                                COUNT TWO
        Willful Failure to Pay Overtime Wages in Violation of the FLSA

      70.    Plaintiff reasserts and incorporates by reference all preceding

paragraphs of the Complaint.

      71.    At all relevant times, Defendants have been, and continue to be, an

“enterprise engaged in commerce or in the production of goods for commerce”

within the meaning of 29 U.S.C. § 203(s)(1)(A) because they have “employees

engaged in commerce or in the production of goods for commerce, or that has


                                         12
         Case 1:20-cv-04718-MLB Document 1 Filed 11/19/20 Page 13 of 16




employees handling, selling, or otherwise working on goods or materials that have

been moved in or produced for commerce by any person.”

        72.   On information and belief, at all relevant times, Defendants have had

an annual gross volume of sales made or business done in excess of $500,000.

        73.   At all relevant times, Defendants had two or more “employees

engaged in commerce” as defined by 29 U.S.C. § 203(s)(1)(A).

        74.   At all relevant times, Defendants were “employers” of Plaintiff and

other similarly situated persons as that term is defined by 29 U.S.C. § 203(d).

        75.   Defendants are governed by and subject to 29 U.S.C. § 207.

        76.   The overtime wage provisions set forth in the FLSA apply to

Defendants and protect Plaintiff.

        77.   Plaintiff regularly worked for Defendants well in excess of 40 hours per

week.

        78.   Plaintiff typically worked approximately 60 hours per week throughout

the first 11 weeks of her employment with Defendants and typically worked

approximately 118 hours per week throughout March 2020 to June 26, 2020 of her

employment with Defendants.

        79.   Plaintiff was not exempt from the FLSA under any recognized

exemption.

                                          13
        Case 1:20-cv-04718-MLB Document 1 Filed 11/19/20 Page 14 of 16




      80.    The FLSA requires employers, such as Defendants, to compensate non-

exempt employees, such as Plaintiff, at a rate of one-and-one-half their regular rate

of pay for all time worked in excess of 40 hours per week.

      81.    Defendants willfully failed to pay Plaintiff overtime wages at one-and-

one-half her regular rate for all time she worked in excess of 40 hours per workweek.

      82.    The foregoing conduct, as alleged, constitutes a willful violation of the

FLSA within the meaning of 29 U.S.C. § 255(a). Because Defendants’ violations of

the FLSA were willful, a three-year statute of limitations applies, pursuant to 29

U.S.C. § 255.

      83.    Defendants did not make a good faith effort to comply with the FLSA

with respect to the compensation of Plaintiff.

      84.    Due to Defendants’ FLSA violations, Plaintiff is entitled to recover

from Defendants (a) unpaid overtime wages for each workweek within the

limitations period; (b) an additional and equal amount of liquidated damages for

Defendants’ violations of the FLSA; (c) interest; and (d) reasonable attorneys’ fees

and costs of litigation.




                                         14
           Case 1:20-cv-04718-MLB Document 1 Filed 11/19/20 Page 15 of 16




                              PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands a TRIAL BY JURY and the following

relief:

          a)   A declaratory judgment that the Defendants’ practices complained of

herein are unlawful under the FLSA;

          b)   An award of unpaid minimum wages due under the FLSA;

          c)   An award of unpaid overtime wages due under the FLSA;

          d)   An award of liquidated damages as a result of Defendants’ failure to

pay minimum wages;

          e)   An award of liquidated damages as a result of Defendants’ failure to

pay overtime wages;

          f)   An award of prejudgment and post-judgment interest;

          g)   An award of costs and expenses of this action, including reasonable

attorneys’ and expert fees; and

          h)   Such other and further relief as the Court deems proper.

          Dated this 19th day of November 2020.

                                               Respectfully submitted,

                                               /s/ Justin M. Scott
                                               Justin M. Scott
                                               Georgia Bar No. 557463

                                          15
Case 1:20-cv-04718-MLB Document 1 Filed 11/19/20 Page 16 of 16




                                  Michael D. Forrest
                                  Georgia Bar No. 974300
                                  SCOTT EMPLOYMENT LAW, P.C.
                                  160 Clairemont Avenue, Suite 610
                                  Decatur, Georgia 30030
                                  Telephone: 678.780.4880
                                  Facsimile: 478.575.2590
                                  jscott@scottemploymentlaw.com
                                  mforrest@scottemploymentlaw.com




                             16
